Citation Nr: 1435408	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from January 1962 to March 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

Recently, the Veteran, through his representative, submitted additional evidence.  The representative, however, waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's peripheral neuropathy of lower extremities is proximately due to or a result of his service-connected type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the lower extremities, claimed as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for peripheral neuropathy of the lower extremities on a secondary basis, which represents a complete grant of the benefit sought on appeal.  Therefore, there is no need to discuss whether VA has complied with its duties to notify and assist.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  
38 C.F.R. § 3.310(a).   

A November 2009 VA examiner diagnosed the Veteran with lower extremities peripheral neuropathy.  The Board acknowledges that the examiner provided a negative nexus opinion; however the examiner based his opinion on the Veteran's report that he peripheral neuropathy symptoms for three to four years, which the examiner noted would predate the Veteran's diabetes diagnosis by one year.  

A March 2010 letter from Dr. M.J.S. diagnosed the Veteran with diabetic peripheral neuropathy; noted that this condition is associated with diabetes; and stated that peripheral neuropathy can start any point after diabetes is developed.  A July 2009 peripheral nerve density biopsy report showed a diagnosis of peripheral neuropathy.

An October 2010 letter from Dr. R.G. states that the Veteran was diagnosed as having diabetes mellitus type II in May 2007.  Dr. R.G. also states that there is no record of any signs or symptoms of peripheral neuropathy prior to the Veteran's diagnosis and that it is possible that the Veteran's diabetes is playing a role in his neuropathy.  

Considering this evidence, the medical records clearly show a diagnosis of peripheral neuropathy.  Considering the medical opinion evidence, the Board finds that it is at least in relative equipoise as to whether the peripheral neuropathy developed due to the service-connected diabetes mellitus.

Thus, service connection for peripheral neuropathy as secondary to diabetes mellitus is warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus is granted.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


